IN THE SUPREME COURT OF THE STATE OF DELAWARE

 WILLIAM HARTMAN,                        §
                                         §
       Defendant Below,                  §   No. 435, 2017
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 0508007488 (S)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: November 14, 2017
                          Decided: December 19, 2017

Before VALIHURA,VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 19th day of December 2017, after consideration of the appellant's opening

brief, the State's motion to affirm, and the record on appeal, the Court concludes that

the judgment below should be affirmed. The Superior Court did not err in dismissing

the appellant's second motion for postconviction relief.           The motion was

procedurally barred and failed to satisfy the pleading requirements of Superior Court

Criminal Rule 61(d)(2).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ James T. Vaughn, Jr.
                                       Justice




                                   2